Title: Bill Granting Free Pardon to Certain Offenders, [13 May 1778]
From: Virginia Assembly
To: 



[13 May 1778]

Whereas the American Congress by their resolution passed on the 23d. day of April last past, reciting that persuasion and influence, the example of the deluded or wicked, the fear of danger or the calamities of war may have induced some of the subjects of these states to join aid, or abet the British forces in America, and who, tho’ now desirous of returning to their duty, and anxiously wishing to be received and reunited to their country, may be deterred by the fear of punishment: and that the people of these states are ever more ready to reclaim than to abandon, to mitigate than to increase the horrors of war, to pardon than to punish offenders: did recommend to the legislatures of the several states to pass laws, or to the executive authority of each state, if invested with sufficient power, to issue proclamations, offering pardon, with such exceptions, and under such limitations and restrictions, as they shall think expedient, to such of their inhabitants or subjects, as have levied war against any of these states, or adhered to, aided or abetted the enemy, and shall surrender themselves to any civil   or military officer of any of these states, and shall return to the state to which they may belong before the 10th. day of June next: and did further recommend to the good and faithful citizens of these states to receive such returning penitents with compassion and mercy, and to forgive and bury in oblivion their past failings and transgressions.
Be it therefore enacted by the General assembly that full and free pardon is hereby granted to all such persons without any exception who shall surrender themselves as aforesaid, and shall take the oath of fidelity to this Commonwealth within one month after their return thereto.
